Title: To Thomas Jefferson from J. Phillipe Reibelt, 19 November 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 19 Nov. 1805.
                  
                  J’ai l’honneur, de Vous envoyer cijoint un billet de Mr. Guestier avec une bouteille de Champagne—et Vous prie, de vouloir bien m’y repondre par le Courrier, qui partira le 21 le soir de Federal City. 
                  J’ose, en meme tems, Vous presenter mes respectueux hommages.
                  
                     Reibelt 
                     
                  
                  
                     Le Commis, qui M’a remis la presente—m’a ajoutè, que Mr. Guestier n’en avoit, que 3 Caisses encore—2 a 50—et 1 a 30 bouteilles—et qu’il desiroit de connoitre votre resolution par le Courrier du 22.
                  
               